Citation Nr: 0009613	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-15 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis of the lumbosacral spine, currently rated as 40 
percent disabling.  

2.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, status post arthrotomy and 
medial meniscectomy, currently rated as 30 percent disabling.  




REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law



WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from October 1953 to 
December 1959.   

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Little Rock, Arkansas, (hereinafter RO).  In March 
2000, a hearing was held at the RO before the Board Member 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7102(b) (West 
1991 & Supp. 1999).  

The issue of entitlement to an increased rating for a right 
knee disability requires additional development and will be 
addressed in the remand that follows this decision.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claim for an increased rating 
for the service-connected back disability has been obtained 
by the RO. 

2.  The veteran does not have "pronounced" intervertebral 
disc disease of the lumbar spine manifested by sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.

3.  The service-connected back disability is not manifested 
by a vertebral fracture or ankylosis. 

4.  There are no extraordinary factors associated with the 
service-connected back disability productive of an unusual 
disability picture such as to render application of the 
regular schedular provisions impractical.
 

CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent schedular 
or extraschedular for the service-connected back disability 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, Diagnostic Codes 
(DC) 5285-5295 (1999).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  See 38 U.S.C.A. 
5107(a) (West 1991).  The United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that given the written 
assertions and testimony asserting that the service-connected 
back disability has worsened to the extent that a rating in 
excess of 40 percent for the service connected back 
disability is warranted, the claim for an increased rating 
for this disability is "well-grounded" within the meaning 
of 38 U.S.C.A. 5107(a) (West 1991).  

The Board also finds that all relevant facts have been 
properly developed, and that all the evidence necessary for 
equitable resolution of the claim for an increased rating for 
a back disability has been obtained.  In this regard, the 
Board has considered the contentions of the veteran's 
attorney with regard to the adequacy of the examinations that 
have been afforded the veteran.  The Board finds, however, 
that the clinical evidence of record contained in the reports 
from the most recent VA examination of the back conducted in 
December 1998 and elsewhere is sufficient to equitably 
adjudicate the claim for an increased rating for the service-
connected back disability.  

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

When rating musculoskeletal joint disabilities, such as in 
the instant case, the Board must, in addition to the 
schedular criteria, consider the application of 38 C.F.R. § 
4.40 regarding functional loss due to joint pain on use or 
during flare-ups, and 
38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca 
v. Brown, 8 Vet. App. 202, 203 (1995) (Under the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, pain must be considered 
capable of producing compensable disability of the joints); 
see also Quarles v. Derwinski, 3 Vet. App. 129, 139-40 (1992) 
(Board's failure to consider 38 C.F.R. § 4.30 was improper 
when that regulation had been made potentially applicable 
through assertions and issues raised in record) and 
VAOPGCPREC 36-97 (Dec. 12, 1997) (General Counsel extended 
consideration of sections 4.40 and 4.45 under DeLuca to 
disabilities rated under DC 5293).  

Additionally, with regard to assigning an evaluation for 
degenerative or traumatic arthritis under Diagnostic Codes 
5003 or 5010, the General Counsel has held that the Board 
must consider whether an increased schedular or separate 
rating may be in order pursuant to 38 C.F.R. § 4.59 on the 
basis of painful motion "with joint or periarticular 
pathology."  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  
In this opinion, the General Counsel held that the Board's 
consideration of 38 C.F.R. §§  4.40, 4.45 and 4.59 depended 
on whether the musculoskeletal disability was rated under a 
specific diagnostic code that did not involve limitation of 
motion and where another diagnostic code based on limitation 
of motion was potentially applicable to the particular 
disability under consideration.  Id.  However, the General 
Counsel cautioned that the applicability of a separate or 
multiple rating for a musculoskeletal disability was subject 
to the limitations of 38 C.F.R. § 4.14, which prohibits "the 
evaluation of the same manifestation [of a disability] under 
different diagnoses."  Id.

While the pertinent clinical history associated with service-
connected back disability will be considered by the Board, 
the primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Id. at 58.  Hence, for 
purposes of application of the schedular criteria, the Board 
assigns the greater weight of probative value to the most 
recent pertinent medical evidence, in particular the report 
from the December 1998 VA examination.  

The criteria for rating spinal disabilities codified at 
38 C.F.R. § 4.71a, DC 5285-5295 provide for a rating in 
excess of 40 percent if there are residuals of a fracture to 
the vertebra without cord involvement, but with abnormal 
mobility requiring a neck brace (jury mast) (DC 5285); if 
there is complete bony fixation (ankylosis) of the spine, 
either in a favorable or unfavorable angle (Code 5286); if 
there is unfavorable ankylosis of the lumbar spine (Code 
5289); or if the disability is manifested by symptoms of 
"pronounced" intervertebral disc syndrome, such as 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
With respect to DC 5285, cases that fall outside the criteria 
cited under this diagnostic code listed above are rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  The currently assigned rating of 
40 percent under DC 5003-5292 contemplates "severe" 
limitation of motion.  The highest assignable rating for 
limitation of motion of the lumbar spine under DC 5292 is 40 
percent.  

Briefly summarizing the pertinent procedural and clinical 
history, service connection for degenerative changes in the 
lumbar spine, which were shown by a July 1980 VA X-ray, was 
granted as "secondary" to a service-connected right hip 
disability by a July 1980 rating decision.  A 20 percent 
rating was assigned.  This 20 percent rating was continued 
until January 1999, at which time a rating action increased 
the rating for the back to 40 percent.  This increase was 
based on range of lumbar motion findings contained in the 
report from the December 1998 VA examination that were 
interpreted as demonstrating "severe" limitation of motion. 

As indicated, the most recent VA examination of the veteran's 
back was conducted in December 1998.  The physician who 
conducted this examination noted that he reviewed the claims 
file.  At this time of this examination, the veteran reported 
that he was unable to bend forward because of his back.  He 
stated that he had to stop working as an architect due to 
back and knee disabilities.  

Upon examination in December 1998, the veteran was observed 
to walk with the aid of a crutch.  His gait movements were 
very stiff and cautious, and he was observed to have a total 
list with a slight "C-curve" to his right.  He performed 
the following ranges of lumbar motion slowly and with pain in 
the lumbosacral area:  10 degrees of forward flexion in a 
"jerky" manner; 20 degrees of bending to the right and 30 
degrees of bending to the left.  Extension backwards was not 
possible.  The examiner stated that a person of the veteran's 
age and general build should have been able to accomplish 65-
70 degrees of forward flexion, side bending to 40 degrees and 
extension of 20-30 degrees.  The physician indicated that 
both the extremes of the veteran's lumbar motion and the 
inception of this motion produced pain and discomfort.  Heel 
and toe walking were not accomplished due to balance problems 
and the service-connected right knee and hip disabilities. 

X-rays of the back conducted in December 1998 demonstrated 
minimal irregular narrowing of the L4-L5 disc space, and 
probable narrowing of the L5-S1 disc space.  Prominent 
anterior osteophyte formation was noted throughout the lumbar 
spine.  It was also indicated that X-rays revealed a slight 
scoliosis concavity to the right in the lumbar segment and 
spurring between the bodies of L2, L3, L4, L5 and S1.  
Degenerative changes were shown in the facets between L3-L4, 
L4-L5 and L5-S1.  It was noted following the December 1998 VA 
examination that due to the veteran's musculoskeletal history 
and disability in the right knee and back, there was "marked 
limitation of function[ing] due to pain." 

The most recent pertinent medical evidence of record 
contained in the reports from the December 1998 VA 
examination does not reflect clinical findings which support 
a higher disability evaluation pursuant to any of the 
diagnostic codes listed at DC 5285-5295.  It is noted 
initially that this evidence does not include the 
neurological or other findings associated with "pronounced" 
degenerative disc disease.  As such, a rating in excess of 40 
percent cannot be assigned under DC 5293.  Moreover, a rating 
in excess of 40 percent under other diagnostic criteria for 
the spine are clearly not in order as the evidence does not 
show that the lumbar spine disability involves (or ever 
involved, for that matter) vertebral fractures (DC 5285); 
complete bony fixation (ankylosis) of the spine, either in a 
favorable or unfavorable angle (DC 5286); or unfavorable 
ankylosis (DC5289).  Increased ratings under DC 5292 
(limitation of motion of the lumbar spine), or DC 5295 
(lumbosacral strain) are not warranted, as the maximum 
assignable rating under these diagnostic codes is 40 percent.  

The recent clinical evidence reflects complaints of pain in 
the back, particularly with motion.  However, these 
complaints of pain do not warrant an increased rating above 
the now assigned 40 percent schedular level under 38 C.F.R. 
§§ 4.40 and 4.45 because the medical evidence does not 
substantiate "additional" compensable loss of motion loss 
in the low back due to pain on use or during flare-ups, or 
due to weakened movement, excess fatigability, or 
incoordination.  DeLuca, 8 Vet. App. at 202.  As indicated, 
the 40 percent rating currently assigned is the maximum 
assignable rating for limitation of lumbar motion.  Moreover, 
although the Board is required to consider the effects of 
pain when making a rating determination, which has been done 
in this case, it is emphasized that the rating schedule does 
not provide a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1996).

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected back disability is demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In making this 
determination, the Board notes that while it was concluded 
following the December 1998 VA examination that there was 
"marked limitation of function[ing]," this was not said to 
be solely due to the service-connected back disability, as 
the veteran has other disabilities, including right knee and 
hip disabilities.   

The "positive" evidence represented by the lay assertions 
and testimony presented at the December 1998 and March 2000 
hearings with regard to the degree of disability in the 
veteran's lumbar spine, to the extent that they represent 
contentions for entitlement to a rating in excess of 40 
percent, are not accompanied by supporting clinical evidence; 
as such, the Board finds this evidence to be of minimal 
probative value.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, as the "negative" evidence outweighs the 
"positive" evidence, a rating in excess of 40 percent for 
the veteran's service-connected back diability cannot be 
assigned.  Gilbert, 1 Vet. App. at 49.   
 
 
ORDER

Entitlement to a rating in excess of 40 percent for 
degenerative arthritis of the lumbosacral spine is denied.     


REMAND

After reviewing the relevant evidence of record in light of 
contentions raised by the veteran's attorney, the Board 
concludes that additional development with respect to the 
claim for an increased rating for the service-connected right 
knee disability must be accomplished in order to fulfill the 
duty to assist the veteran mandated by 38 U.S.C.A. § 5107(b) 
(West 1991).  

The veteran's attorney has essentially contended that 
pursuant to precedent opinions of the VA General Counsel, 
separate ratings are warranted for limitation of motion of 
the right knee and instability in this knee.  See VAOPGCPREC 
23-97 (July 1, 1997) and VAOPGCPREC 9-98 (August 14, 1998).  
The degree to which the veteran's right knee disability 
includes instability is unclear, as it was indicated on the 
reports from the December 1998 VA examination that because of 
extreme discomfort, stress testing of the right knee could 
not be accomplished.  Moreover, at his March 2000 hearing, 
the veteran testified that his right knee "gives out" on 
him on occasion, causing him to fall.   

Given the contentions raised by the veteran's attorney with 
respect to the opinions of the General Counsel listed above 
and the medical uncertainty as to the degree to which the 
veteran's knee disorder includes instability, the Board 
concludes that this case must be REMANDED for the following 
development: 

1.  The RO should schedule the veteran 
for a comprehensive VA examination to 
determine the current extent and severity 
of his service-connected right knee 
disorder.  The claims file, a copy of 
this remand, and a copy of all the rating 
criteria applicable to the rating of the 
knee must be made available to, and 
reviewed by, the physician prior to the 
examination.  All diagnostic tests and 
studies deemed necessary by the physician 
should be accomplished, to include X-
rays, and all pertinent symptomatology 
and findings should be reported in 
detail.  The physician should be 
specifically requested to proffer an 
opinion as to the extent and severity of 
the veteran's right knee disorder.  

In that the examination is to be 
conducted for compensation rather than 
for treatment purposes, the physician 
should be advised to address the 
functional impairment of the veteran's 
right knee in correlation with the 
criteria set forth in the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 
(1998).  The physician should address the 
degree of severity and medical findings 
that specifically correspond to the 
criteria listed in the Rating Schedule 
for traumatic arthritis, limitation of 
knee motion, ankylosis and impairment of 
the knee (Codes 5256, 5257, 5260, 5261, 
5262).  The physician must conduct range 
of motion (ROM) testing, and should 
report the exact ROM of the knee.  The 
ROM results should be set forth in 
degrees, and the report should include 
information as to what is considered 
"normal" range of motion.  The 
physician should further discuss the 
degree to which the right knee disability 
includes instability and the extent of 
functional impairment attributable to any 
reported right knee pain. 

The report of examination should be 
comprehensive and include a detailed 
account of all right knee pathology, 
including arthritis, found to be present.  
The physician should provide complete 
rationale for all conclusions reached.  
Attention should be given to the presence 
or absence of pain, swelling, ankylosis, 
subluxation, instability, weakness, 
limitation of flexion or extension, or 
any other associated impairment in the 
right knee. The physician should provide 
detailed description with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or pain on motion.  
In this regard, the physician should 
specifically indicate whether there is 
likely to be additional impairment of 
functioning or movement of the right knee 
due to the pain.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R.
§ 4.40 (1999) (functional loss may be due 
to pain, supported by adequate 
pathology).

2.  Thereafter, the RO should review the 
claims file and ensure that the 
development requested above has been 
accomplished.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the report fails to include adequate 
responses to the specific opinions 
requested, the report must be returned to 
the physician for corrective action.  38 
C.F.R. § 4.2 (1999); See also Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  After completion of the above, the RO 
should readjudicate the claim for an 
increased rating for the service-
connected right knee disability with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained 
pursuant to this remand.  This 
readjudication should be conducted within 
the analytical framework provided under 
the Court's holding in DeLuca, supra, and 
the RO should consider all potentially 
applicable rating criteria as well as 
VAOPGCPRECS 23-97 and 9-98.  More 
specifically, the RO should consider the 
assignment of separate disability ratings 
for limitation of motion and instability 
in the right knee, if appropriate.  
Finally, the RO should consider carefully 
and with heightened mindfulness the 
"benefit of the doubt rule." 
38 U.S.C.A. § 5107(b).  If the evidence 
is not in equipoise, the RO should 
explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

4.  While this case is in remand status, 
the veteran and his representative may 
submit additional evidence and argument 
on the issue of entitlement to an 
increased rating for the service-
connected right knee disorder. 
Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).  

Thereafter, if the decision with respect to the claim for an 
increased rating for the service connected right knee 
disability remains adverse to the veteran, he and his 
attorney should be furnished with a supplemental statement of 
the case and afforded a reasonable period of time within 
which to respond thereto.  The case should then be returned 
to the Board for further appellate consideration, if 
indicated.  The purpose of this REMAND is to assist the 
veteran and comply with legal requirements, and the Board 
does not intimate an opinion, either legal or factual, as to 
the ultimate disposition warranted in this case.  No action 
is required of the veteran until he is notified

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES 
	Member, Board of Veterans' Appeals



 

